DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/14/22 has been entered.
All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 
Amendments to the claims merely addresses the 112(b) rejections from the previous action. 
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Interpretation
Regarding claim 1, the reaction vessel and the sample chamber as currently presented are interpreted as being the same element (See the 112(b) rejections from the previous actions.). Clearly, the walls of the reaction vessel define the sample chamber. The reaction vessel does not further include any other structural elements other than the components of the sample chamber. The reaction vessel/the sample chamber is/are interpreted in view of the specification. 
As to the limitations: “the bottom” and “the top,” even though the specification does not used these phrases, the bottom of the sample chamber is clearly depicted in Fig. 2. The top is depicted in, for instance: Figs. 3 and 4 ([0033]), as merely a top portion of the sample chamber with an opening. The limitation: “top” is interpreted according the specification. The examiner notes that a word, top, does not inherently require any specific structure (e.g. a lid). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2011/0176971) in view of Chemeris (US 2011/0033899). 
Regarding Claim 1, Chang discloses an apparatus (abstract), comprising: a reaction vessel (reaction vessel 12, fig. 1) including a first wall (left major wall 18) and an opposing second wall (right major wall 18) positioned so as to define a sample chamber (reaction chamber 17) therebetween (as shown in fig. 1), a width (thickness T, fig. 5) of the sample chamber (reaction chamber 17) being less than about 2 mm (the chamber has a thickness T in the range of 0.5 to 5mm, para. 0093); and a heat source (various thermal elements may be employed to heal and/or cool the plates 50A, 50B and thus control the temperature of the reaction mixture in the chamber 17, para. 0107) configured to vary a first temperature (the controller receives signals indicating the temperatures of the plates 50A, 50B from the temperature sensors 52, para. 0174, samples undergoing thermal cycling may shift from one temperature to another and then stabilize at that temperature, transition to a second temperature or return to the starting temperature, para. 0153) of the first wall (left major wall 18) and a second temperature (the controller receives signals indicating the temperatures of the plates 50A, 50B from the temperature sensors 52, para. 0174, samples undergoing thermal cycling may shift from one temperature to another and then stabilize at that temperature, transition to a second temperature or return to the starting temperature, para. 0153) of the second wall (right major wall 18). 
Although the device of Chang is inherently or at least obviously capable of inducing thermal cycling in a solution contained within the sample chamber of the reaction vessel by the heat potential between two falls, Chang does not explicitly disclose: “such that a temperature difference between the first temperature and the second temperature induces thermal cycling in a solution contained within the sample chamber of the reaction vessel.” 
Chemeris teaches “such that a temperature difference (between denaturation peltier element 1 and annealing peltier element 2, fig. 1, due to this, the liquid in that period of time passes from the high temperature zone (the denaturation zone). . . enters the low temperature zone (annealing zone), para. 0021) between a first temperature (at denaturation peltier element 1, fig. 1, high temperature zone (the denaturation zone), para. 0021) and a second temperature (at annealing peltier element 2, fig. 1, low temperature zone (annealing zone), para. 0021) induces thermal cycling (fig. 1 showing thermal cycling; the essence of the invention consists in that rapid amplification of the target products of the PCR is carried out in a special DNA thermal cycler, para. 0018) in a solution contained within a sample chamber of a reaction vessel (as shown in fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang with the teaching of Chemeris for the purpose of better allowing the molecules to multiply to such a degree that this could be registered in real time by a fluorescence of a corresponding dye (Chemeris, para. 0021).
A convection/convective current is merely a process that involves movement of energy from one place to another (convection heat transfer). The convection current moves a fluid from one place to another. These are created as a result of the differences occurring within the densities and temperature of a specific fluid. 
See for instance: US 20100173394; US 20080274511; US 20120240597; US 20110212516; etc. (PTOL-892) showing PCR/thermal cycler including heat source configure to cause temperature difference which induce natural convention current. 
Thus, it is inherent or at least obvious that a temperature difference induced within a chamber including a fluid can cause a convective current within the fluid.

In response to applicant’s arguments, as to the limitation “to cause a temperature difference between the first temperature and the second temperature to induce a convective current in a solution contained within the sample chamber of the reaction vessel, the convective current being based on a first portion of the solution being caused to sink vertically towards the bottom of the sample chamber while a second portion of the solution, different from the first portion of the solution, is caused to rise vertically towards the top of the sample chamber,” the structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device or a component of the device. The "to cause… to induce…" clause is generally narrative and do not further structurally define the claimed device. The specific structure of the claimed device is not recited. A specific material(s) of the claimed device is not recited. 
The examiner further notes that the chamber of Chang has a width/thickness in the range of 0.5 to 5mm in one direction ([0093] and Fig. 5), and has a width/thickness in the range of 1.4 to 20 mm ([0093] and Fig. 4) in another direction. 
A convection/convective current is merely a process that involves movement of energy from one place to another (convection heat transfer). The convection current moves a fluid from one place to another, for instance, as recited in claim 1. 
The examiner notes that the specification does not elaborate on the newly recited “the convective current being based on a first portion of the solution being caused to sink vertically towards the bottom of the sample chamber while a second portion of the solution, different from the first portion of the solution, is caused to rise vertically towards the top of the sample chamber.” However, the recitation merely describes the very nature of a convective current. 
These are created as a result of the differences occurring within the densities and temperature of a specific fluid. Thus, it is inherent that a temperature difference induced within a chamber including a fluid can cause a convective current within the fluid. 
See for instance: US 20100173394; US 20080274511; US 20120240597; US 20110212516; etc. (PTOL-892) showing PCR/thermal cycler including heat source configure to cause temperature difference which induce natural convention current. 
The claim as currently present does not recite a device structurally capable of causing convective current in a specific/new way (e.g. always capable of causing same pattern/direction/swirl of convection or as amended). 
In addition, the convective current recitation merely describes applicant’s intended function of the claimed device. 

As to claims 8 and 10-15, Chang further discloses a system (abstract), comprising: an apparatus (the present invention provides an apparatus for thermally controlling and optically interrogating a reaction mixture, para. 0065) including: a reaction vessel (reaction vessel 12, fig. 1) including a first wall (left major wall 18) and an opposing second wall (right major wall 18) positioned so as to define a sample chamber (reaction chamber 17) therebetween (as shown in fig. 1), a maximum width (thickness T, fig. 5) of the sample chamber (reaction chamber 17) being less than about 2 mm (the chamber has a thickness T in the range of 0.5 to 5mm, para. 0093); and a heat source (various thermal elements may be employed to heat and/or cool the plates 50A, 50B and thus control the temperature of the reaction mixture in the chamber 17, para. 0107) including a first thermal transfer block (plate 50A) and/or a second thermal transfer block (plate 50B), the first thermal transfer block (plate 50A) in thermal communication (each of the walls 18 is sufficiently flexible to contact and conform to a respective thermal surface, thus providing tor optimal thermal contact and heat transfer between the thermal surface and the reaction mixture contained in the chamber 17, para. 0069) with the first wall (left major wall 18) and configured to vary a first temperature (the controller receives signals indicating the temperatures of the plates 50A, 50B from the temperature sensors 52, para. 0174, samples undergoing thermal cycling may shift from one temperature to another and then stabilize at that temperature, transition to a second temperature or return to the starting temperature, para. 0153) of the first wall (left major wall 18), the second thermal transfer block (plate 50B) in thermal communication (each of the walls 18 is sufficiently flexible to contact and conform to a respective thermal surface, thus providing for optimal thermal contact and heat transfer between the thermal surface and the reaction mixture contained in the chamber 17, para. 0069) with the second wall (right major wall 18) and configured to vary a second temperature (the controller receives signals indicating the temperatures of the plates 50A, 50B from the temperature sensors 52, para. 0174, samples undergoing thermal cycling may shift from one temperature to another and then stabilize at that temperature, transition to a second temperature or return to the starting temperature, para. 0153) of the second wall (right major wall 18); a processor (controller 112, fig. 20, the reactor system 106 comprises a thermal cycler 108 and a controller 112, such as a personal or network computer, para. 0152), operatively coupled (the base instrument 110 may be connected to the controller 112 using any suitable data connection, such as a universal serial bus (USB), ethernet connection, or serial line, para. 0152) to the heat source (various thermal elements may be employed to heat and/or cool the plates 50A, 50B and thus control the temperature of the reaction mixture in the chamber 17, para. 0107), and configured to determine a characteristic of a current (based on the relationship between the average plate temperature and the current target temperature, the controller controls the amount of power supplied to the heating elements on the plates 50A, 50B or to the fan 66 as appropriate to reach or maintain the current set point temperature, para. 0174, the heating element 56 has two ends which are connected to respective contacts 54 which are in turn connected to a voltage source (not shown in FIG. 6) to cause a current to flow through the heating element, para. 0109) for flowing through: the first thermal transfer block (plate 50A, fig. 5) so as to establish the first temperature (the controller controls the amount of power supplied to the heating elements on the plates 50A, 50B or to the fan 66 as appropriate to reach or maintain the current set point temperature, para. 0174) of the first wall (left major wall 18), and/or the second thermal transfer block (plate 50B) so as to establish the second temperature (the controller controls the amount of power supplied to the heating elements on the plates 50A, 50B or to the fan 66 as appropriate to reach or maintain the current set point temperature, para. 0174) of the second wall (right major wall 18); a light source (LEDs 100, fig. 23, the module further includes four light sources, such as LEDs 100, for excitation of labeled analytes in the reaction mixture, para. 0160) configured for irradiating the solution in the sample chamber (reaction chamber 17, fig. 2) of the reaction vessel (reaction vessel 12); and a detector (four detectors 102, fig. 23), operatively coupled to the reaction vessel (reaction vessel 12, fig. 2), the detector (four detectors 102, fig. 23, four detectors 102, preferably photodiodes, for detecting fluorescent emissions from the reaction mixture, para. 0160) configured for detecting fluorescence emitted by the solution in the sample chamber (reaction chamber 17, fig. 2).
Chang further discloses: a conduit (for example, optical communication may be established between the optics assemblies 68, 70 and the walls of the vessel 12 via optical fibers, light pipes, wave guides, or similar devices, para. 0118) for transmitting the fluorescence light exiting the sample chamber (reaction chamber 17, fig. 2) to the detector (four detectors 102, fig. 23, four detectors 102, preferably photodiodes, for detecting fluorescent emissions from the reaction mixture, para. 0160).
Regarding Claim 2, modified Chang discloses the apparatus of claim 1, wherein the maximum width (thickness T, fig. 5) of the sample chamber (reaction chamber 17) is in a range from about 0.5 mm to about 1.0 mm (the chamber has a thickness T in the range of 0.5 to 5mm, para. 0093). 
Regarding Claim 3, modified Chang discloses the apparatus of claim 1, wherein the reaction vessel (reaction vessel 12, fig. 7D) is a closed system (as shown in fig. 7D).
Regarding Claim 4, modified Chang discloses the apparatus of claim 1, wherein the heat source (various thermal elements may be employed to heat and/or cool the plates 50A, 50B and thus control the temperature of the reaction mixture in the chamber 17, para. 0107) includes a first thermal transfer block (plate 50A, fig. 5) in thermal communication (each of the walls 18 is sufficiently flexible to contact and conform to a respective thermal surface, thus providing for optimal thermal contact and heat transfer between the thermal surface and the reaction mixture contained in the chamber 17, para. 0069) with the first wall (left major wall 18) and a second thermal transfer block (plate 50B) in thermal communication (each of the walls 18 is sufficiently flexible to contact and conform to a respective thermal surface, thus providing for optimal thermal contact and heat transfer between the thermal surface and the reaction mixture contained in the chamber 17, para. 0069) with the second wall (right major wall 18).
Regarding Claim 5, modified Chang discloses the apparatus of claim 1, wherein the heat source (various thermal elements may be employed to heat and/or cool the plates 50A, 50B and thus control the temperature of the reaction mixture in the chamber 17, para. 0107) includes a first plate (plate 50A, fig. 5) in direct thermal contact (each of the walls 18 is sufficiently flexible to contact and conform to a respective thermal surface, thus providing for optimal thermal contact and heat transfer between the thermal surface and the reaction mixture contained in the chamber 17, para. 0069) with a side (as shown in fig. 5) of the first wall (left major wall 18), and a second plate (plate 50B) in direct thermal contact (each of the walls 18 is sufficiently flexible to contact and conform to a respective thermal surface, thus providing for optimal thermal contact and heat transfer between the thermal surface and the reaction mixture contained in the chamber 17, para. 0069) with a side (as shown in fig. 5) of the second wall (right major wall 18).
Regarding Claim 6, modified Chang discloses the apparatus of claim 1.
Chang fails to explicitly disclose wherein the heat source includes a first Peltier device for varying the temperature of the first wall and a second Peltier device for varying the temperature of the second wall.
Chemeris teaches wherein a heat source includes a first Peltier device (denaturation peltier element 1, fig. 1) for varying a temperature (at the present time the great majority of thermocyclers are based on Peltier elements, which make it possible to rather easily and rapidly change the temperature in the reaction unit, para. 0004) of a first wall (at denaturation peltier element 1) and a second Peltier device (annealing peltier element 2) for varying a temperature (at the present time the great majority of thermocyclers are based on Peltier elements, which make it possible to rather easily and rapidly change the temperature in the reaction unit, para. 0004) of a second wall (at annealing peltier element 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang with the teaching of Chemeris for the purpose of better making it possible to rather easily and rapidly change the temperature in the reaction unit (Chemeris, para. 0004).
Regarding Claim 7, modified Chang discloses the apparatus of claim 1.
Chang fails to explicitly disclose wherein the temperature difference is in a range from about 10°C to about 40°C.
Chemeris teaches wherein a temperature difference (between denaturation peltier element 1 and annealing peltier element 2, fig. 1, due to this, the liquid in that period of time passes from the high temperature zone (the denaturation zone). . . enters the low temperature zone (annealing zone), para. 0021) is in a range from about 10°C to about 40°C (high temperature zone (the denaturation zone)... low temperature zone (annealing zone), para. 0021, denaturation of amplicons should take place (usually at a temperature of about 95°C.) with the subsequent annealing of primers (most often at temperatures from 50 to 60°C.), para. 0004, where the temperature difference between 95°C. and 60°C. is 35°C.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang with the teaching of Chemeris for the purpose of better allowing the molecules to multiply to such a degree that this could be registered in real time by a fluorescence of a corresponding dye (Chemeris, para. 0021).
Regarding Claim 8, modified Chang discloses the apparatus of claim 1.
Chang fails to explicitly disclose wherein the temperature difference is in a range from about 40°C to about 75°C.
Chemeris teaches wherein a temperature difference (between denaturation peltier element 1 and annealing peltier element 2, fig. 1, due to this, the liquid in that period of time passes from the high temperature zone (the denaturation zone). . . enters the low temperature zone (annealing zone), para. 0021) is in a range from about 40°C to about 75°C (high temperature zone (the denaturation zone)... low temperature zone (annealing zone), para. 0021, denaturation of amplicons should take place (usually at a temperature of about 95°C.) with the subsequent annealing of primers (most often at temperatures from 50 to 60”C.), para. 0004, where the temperature difference between 95°C. and 50°C. is 45°C.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang with the teaching of Chemeris for the purpose of better allowing the molecules to multiply to such a degree that this could be registered in real time by a fluorescence of a corresponding dye (Chemeris, para. 0021).
Regarding Claim 14, Chang discloses the system as above.
Chang fails to explicitly disclose wherein a difference of the first temperature and the second temperature ranges from about 0°C to about 90°C.
Chemeris teaches wherein a difference (between denaturation peltier element 1 and annealing peltier element 2, fig. 1, due to this, the liquid in that period of time passes from the high temperature zone (the denaturation zone). . . enters the low temperature zone (annealing zone), para. 0021) of a first temperature (at denaturation peltier element 1, fig. 1, high temperature zone (the denaturation zone), para. 0021) and a second temperature (at annealing peltier element 2, fig. 1, low temperature zone (annealing zone), para. 0021) ranges from about 0°C to about 90°C (high temperature zone (the denaturation zone). . . low temperature zone (annealing zone), para. 0021, denaturation of amplicons should take place (usually at a temperature of about 95°C.) with the subsequent annealing of primers (most often at temperatures from 50 to 60°C.), para. 0004, where the temperature difference between 95°C. and 50°C. is 45°C.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang with the teaching of Chemeris for the purpose of better allowing the molecules to multiply to such a degree that this could be registered in real time by a fluorescence of a corresponding dye (Chemeris, para. 0021).
Chang further discloses displaying (at display screen of controller 112, fig. 20), at a display of the detector and/or an external display (at display screen of controller 112) operatively coupled (the base instrument 110 may be connected to the controller 112 using any suitable data connection, such as a universal serial bus (USB), ethernet connection, or serial line, para. 0152) to the detector (four detectors 102, fig. 23), a graphical representation (as shown in fig. 15D)of the fluorescence light emitted (FIG. 15D shows the effects of filtering light emitted (fluorescent emission) from each of the four dyes to form distinct emission wavelength ranges, para. 0133) by the content of the sample chamber (reaction chamber 17, fig. 1).
Chang further discloses determining, via a processor (controller 112, fig. 20, the reactor system 106 comprises a thermal cycler 108 and a controller 112, such as a personal or network computer, para. 0152) operatively coupled (the base instrument 110 may be connected to the controller 112 using any suitable data connection, such as a universal serial bus (USB), ethernet connection, or serial line, para. 0152) to the first thermal transfer block (plate 50A, fig. 5) and/or the second thermal transfer block (plate 50B), an amount (based on the relationship between the average plate temperature and the current target temperature, the controller controls the amount of power supplied to the heating elements on the plates 50A, 50B or to the fan 66 as appropriate to reach or maintain the current set point temperature, para. 0174, the heating element 56 has two ends which are connected to respective contacts 54 which are in turn connected to a voltage source (not shown in FIG. 6) to cause a current to flow through the heating element, para. 0109), a direction and/or a duration of the current to flow through the first thermal transfer block (plate 50A) and/or the second thermal transfer block (plate 50B) to maintain the first temperature (the controller controls the amount of power supplied to the heating elements on the plates 50A, 50B or to the fan 66 as appropriate to reach or maintain the current set point temperature, para. 0174) and/or the second temperature (the controller controls the amount of power supplied to the heating elements on the plates 50A, 5UB or to the fan 66 as appropriate to reach or maintain the current set point temperature, para. 0174), respectively (the controller receives signals indicating the temperatures of the plates 50A, 50B from the temperature sensors 52, para. 0174).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2011/0176971) in view of Chemeris (US 2011/0033899), in further view of Gorman (US 20140073013).
Regarding Claim 16, modified Chang discloses the system as above.
Modified Chang fails to explicitly disclose wherein the detector is associated with a smartphone.
Gorman teaches wherein a detector (detector 1180, fig. 11B) includes a smartphone (at remote computer 1190, fig. 11B, the one or more remote computer systems may be, for example . . . Smart phones, para. 0176).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang with the teaching of California Institute of Technology for the purpose of better communicating with remote computer systems (California Institute of Technology, para. 0176).

Response to Arguments
Applicant's arguments filed on 11/14/22 have been fully considered.
The 112(b) rejections from the previous action are withdrawn. 
Applicant's arguments with respect to the prior art rejection are addressed in the prior art rejection section of this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798


/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        12/16/2022